EXHIBIT 10.3


COCA-COLA ENTERPRISES INC.
20__STOCK OPTION GRANT

Name of Optionee:

Number of Options, each one for one share of common stock of Coca-Cola
Enterprises Inc.:

Grant Date:

Option Exercise Price:

Conditions for Vesting:

We are pleased to advise you of your 20__ stock option grant from Coca-Cola
Enterprises Inc. (also referred to as the “Company”). The terms and conditions
applicable to this grant of stock options are described below.
 

1.

Duration of Options. Your vested options may be exercised for ten years from the
date of grant (“Expiration Date”), as long as you are continuously employed by
the Company or an Affiliated Company.


2.

Effect of Termination of Employment. If your employment terminates before the
Expiration Date, your unvested options are forfeited.
 

  Any options that are, or become, vested at the time of your termination may
only be exercised up to the earliest of the Expiration Date, or

 

a.  

48 months after your termination because of Retirement

      b.    36 months following your death or termination due to your Disability
      c.    24 months following your Severance Termination       d.   6 months
after your termination for any other reason.

 

3.

Effect of a Change in Control of the Company. In the event of your Severance
Termination within two years of a Change in Control of the Company (as defined
in the 2004 Stock Award Plan), any unvested options shall become vested on your
termination date and all the options that are, or become, vested at the time of
your termination may be exercised up to the Expiration Date.


4.

Definitions. For purposes of this grant, the following definitions apply:
 

a.  

An “Affiliated Company” includes The Coca-Cola Company and any company of which
the Company or The Coca-Cola Company owns at least 20% of the voting stock or
capital if (1) such company is a party to an agreement that provides for
continuation of certain employee benefits upon immediate employment with such
company and (2) the Company agrees to this subsequent employment.


b.  

“Disability” means your inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician approved of by the Company, is
expected to have a duration of not less than one year.


c.  

“Retirement” means your voluntary termination of employment on or after the
earliest date on which you would be eligible for an immediately payable benefit
under the Coca-Cola Enterprises Inc. Employees’ Pension Plan.


d.  

“Severance Termination” means your involuntary termination without Cause or your
voluntary termination for Good Reason. For purposes of this definition, “Cause”
means (i) willful or gross misconduct that is materially detrimental to the
Company, (ii) acts of personal dishonesty or fraud toward the Company or (iii)
conviction of a felony, except for a conviction related to vicarious liability
based solely on your position with the Company, provided that you had no
involvement in actions leading to such liability or had acted upon the advice of
the Company’s counsel; and “Good Reason” means your (i) demotion or diminution
of duties, responsibilities and status, (ii) a material reduction in base salary
and annual incentive opportunities, or (iii) assignment to a position requiring
relocation of more than 50 miles from the Company’s corporate headquarters.


5.

Exercise of Options. You may exercise your vested options by following the
procedures established from time to time by the Company.


6. Nature of Grant. In accepting the grant, you are acknowledging that:

 

a.  

the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;


b.  

the grant of the options is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;


c.  

all decisions with respect to future option grants, if any, will be at the sole
discretion of the Company; and


d.  

in consideration of the grant of options, no claim or entitlement to
compensation or damages shall arise from termination of the options or
diminution in value of the options or shares purchased through exercise of the
options resulting from termination of your employment by the Company or your
employer (for any reason whatsoever and whether or not in breach of local labor
laws) and you irrevocably release the Company and your employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
grant, you shall be deemed irrevocably to have waived your entitlement to pursue
such claim.


7.

Responsibility for Taxes. By accepting this grant, you also acknowledge that,
regardless of any action the Company or your employer takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the option grant, including the grant, vesting or exercise of the option, the
subsequent sale of shares acquired pursuant to such exercise and the receipt of
any dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the option to reduce or eliminate your liability for Tax-Related
Items.


  Prior to exercise of the option, you may be required to pay or make adequate
arrangements satisfactory to the Company and/or your employer to satisfy all
withholding and payment on account obligations of the Company and/or your
employer. In this regard, you are hereby authorizing the Company and/or your
employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or
your employer or from proceeds of the sale of the shares. Alternatively, or in
addition, if permissible under local law, the Company may (i) sell or arrange
for the sale of shares that you acquire to meet the withholding obligation for
Tax-Related Items, and/or (ii) withhold in shares, provided that the Company
only withholds the amount of shares necessary to satisfy the minimum withholding
amount. Finally, you shall pay to the Company or your employer any amount of
Tax-Related Items that the Company or your employer may be required to withhold
as a result of your participation in the Plan or your purchase of shares that
cannot be satisfied by the means previously described. The Company may refuse to
honor the exercise and refuse to deliver the shares if you fail to comply with
your obligations in connection with the Tax-Related Items, as described in this
section.


8.

Deemed Acceptance of Grant. This document is a summary of your grant under the
Coca-Cola Enterprises Inc. 2004 Stock Award Plan (the “Plan”), the terms of
which are incorporated by reference into this document. There is no need to
acknowledge your acceptance of this grant of stock options, as you will be
deemed to have accepted the grant and the terms and conditions of the Plan and
this document unless you notify the Company otherwise in writing.


9.

Plan Administration. The Company is the administrator of the Plan, whose
function is to ensure the Plan is managed according to its respective terms and
conditions. A request for a copy of the Plan and any questions pertaining to the
Plan should be directed to:


 

  STOCK PLAN ADMINISTRATOR
COCA-COLA ENTERPRISES INC.
P. O. BOX 723040
ATLANTA, GA, USA 31139-0040
(770) 989-3000